Citation Nr: 0604726	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, rated 10 percent disabling. 

3.  Entitlement to an increased rating for a left hip 
disorder, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from April 1972 to 
March 1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

Upon appeal, the Board in April 2001 reopened the claim of 
entitlement to service connection for a right knee disorder.  
The Board then remanded the claims on appeal for further 
development.  The Board requested additional development by a 
November 2003 remand.  The case now returns for further 
review.  

The Board notes that in the course of appeal, by a July 2002 
RO rating action, the veteran was assigned a separate 10 
percent evaluation for degenerative joint disease of the left 
knee with limitation of motion, with the previously assigned 
10 percent rating for the left knee characterized as for 
chondromalacia patella.  There was no disagreement with the 
assignment of the separate 10 percent rating for arthritis, 
so the appeal is limited to the issue set forth on the title 
page.  

The Board in its April 2001 remand noted that the RO in an 
August 1995 decision denied claims of entitlement to service 
connection for bilateral ankle disabilities, and for a left 
heel disability.  The Board then found that the veteran had 
submitted a notice of disagreement as to these three issues 
in January 1996, initiating appeals for these claims.  The 
Board required the RO to issue a statement of the case as to 
these claims, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO noted but did not address these claims in a 
June 2001 statement of the case, reportedly because these 
claims would be reconsidered based on a change in the 
applicable law.  The RO issued a statement of the case as to 
these claims in July 2002, and the veteran failed to timely 
file a substantive appeal perfecting an appeal of these 
claims.  Because no timely substantive appeal was filed in 
response to that Statement of the Case, claims of entitlement 
to service connection for bilateral ankle disabilities, and 
for a left heel disability are not currently before the Board 
for appellate consideration.  38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).

The veteran alleged at a July 1999 VA examination that he 
lost his job due to his knees, and the records reflect that 
the veteran may not be presently substantially gainfully 
employed.  The RO has not since that examination addressed 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities, and it is unclear from the record that the 
veteran wishes to pursue such a claim.  Accordingly, the 
veteran is hereby advised to submit a TDIU claim at the RO if 
he believes this entitlement is warranted.  38 C.F.R. § 4.16 
(2005).   


FINDINGS OF FACT

1.  The veteran's right knee disorder did not develop in and 
was not made worse in service, and was not caused or made 
worse by his service-connected left knee chondromalacia or 
left knee degenerative joint disease with limitation of 
motion, or by his service-connected left hip disorder.  

2.  The veteran's left knee disorder does not present 
disability significantly distinct from any associated with 
chondromalacia of the left knee.  The veteran's left knee 
disorder is manifested by arthritic pain, but this does not 
result in a limitation of functioning associated with or 
equivalent to any limitation of flexion or extension.  There 
is not significant additional functional loss due to pain, 
fatigue, weakness and/or incoordination.  The knee disorder 
is not manifested by subluxation, lateral instability, 
cartilage impairment, or other impairment to any significant 
degree, other than degenerative joint disease with associated 
pain.  

3.  The veteran's left hip disorder is manifested by 
degenerative joint disease producing pain, which more nearly 
approximates a left femur impairment with associated malunion 
and slight or moderate hip disability, than a left femur 
impairment with associated malunion and marked hip 
disability.  

4.  The veteran's left hip disorder is not manifested by a 
compensable level of limitation of flexion, extension, 
abduction, or adduction.  There is not significant additional 
functional loss due to pain, fatigue, weakness and/or 
incoordination.  Ankylosis of the joint is not present.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated by 
service, and is not the result of, proximately due to, or 
aggravated secondary to a service-connected left knee or left 
hip disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326 (2005); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  The schedular criteria for a rating in excess if 10 
percent for left knee chondromalacia are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326, 3.321, Part 4, 4.71a, Diagnostic Codes 
5257, 5258 (2005).

3.  The schedular criteria for a rating in excess of 20 
percent for a left hip disorder have not been met.  38 
U.S.C.A. 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in August 2001 and January 2003 VCAA 
letters.  By these letters, the veteran was informed of 
information and evidence that he should submit in furtherance 
of his claims, and was informed of the assistance VA would 
provide in obtaining that evidence.  He was also requested to 
submit any pertinent evidence in his possession.  By RO 
decisions, by statements of the case in July 1996, February 
2000, and June 2001, and by supplemental statements of the 
case in July 2002 and August 2005, the veteran was informed 
of development already undertaken, as well as evidence of 
record pertinent to his claims on appeal.  

The veteran indicating VA and private treatment records 
pertinent to his claims resulted in the RO obtaining those 
records and associating them with the claims folder.  The 
veteran was also afforded multiple VA examinations to address 
the nature and extent and/or etiology of the claimed 
disabilities, as required by the claims presented.  
Development was also completed pursuant to the Board's 
remands in April 2001 and November 2003, with appropriate 
requests to the veteran and information afforded the veteran 
concerning duties to developed the claims, including pursuant 
to the VCAA.  Also in fulfillment of remand instructions, as 
noted, indicated VA and private treatment records were 
obtained, and VA examinations were obtained addressing 
questions posed by the Board to fully evaluate the claims for 
increased evaluation pertaining to the left knee and left 
hip, and the claim for service connection for a right knee 
disorder.  The report of the most recent examination in June 
2005 addressed remaining questions unanswered or incompletely 
answered upon prior examinations.  

The veteran informed in an October 2001 VA psychiatric 
treatment evaluation that he was receiving Social Security 
benefits based on physical impairment.  While ordinarily this 
would necessitate obtaining medical records underlying that 
award of benefits, the Board finds that such action is not 
necessary where, as here, all relevant records have already 
been obtained and associated with the claims folder.  
Appellant has reported no private care so VA records were 
likely used in any Social Security award.  By an August 2001 
submission the veteran informed that there were no additional 
private medical records to obtain, and that relevant medical 
care was obtained at the VA Medical Centers (VAMCs) in 
Richmond, Virginia, and Salem, Virginia.  VA treatment 
records have been obtained and associated with the claims 
folders.  Records of Joseph E. Alhadeff, M.D., a private 
treating orthopedist, as well as a medical opinion letter 
from that physician, were obtained and associated with the 
claims folder in May 2005.  The veteran has not indicated the 
existence of any additional pertinent medical records not 
already associated with the claims folder, despite requests, 
including by the above-noted VCAA letters and letters 
accompanying supplemental statements of the case, that he 
inform of such evidence so that VA may assist in obtaining 
those records.  

The veteran had requested a hearing before a hearing officer 
at the RO.  Such a hearing was scheduled in April 2000, and 
again in September 2000, but the veteran failed to report for 
the hearing on both these occasions, and there is no 
indication that the veteran has presented a subsequent, 
unaddressed request for a hearing to address the appealed 
claims.  The veteran was afforded appropriate opportunities 
to address his claims on appeal, and did address these claims 
by multiple submitted statements.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service connection for a right knee disorder including as 
secondary to service-connected left knee and left hip 
disorders 

The veteran was afforded a VA examination in May 2002, and as 
that examiner aptly noted, service medical records include 
but one entry for complaints of right knee pain while 
running.  There is no indication that the veteran had a 
chronic right knee disorder in service or continuing from 
service to the present, with none noted on service 
separation, and none documented for years post service.  The 
veteran contends that the right knee disorder has resulted 
from his service-connected left knee and left hip disorders, 
including based on aggravation.  

The May 2002 VA examiner noted the veteran's complaints 
referable to the right knee, consisting of pain and giving 
way, but not locking.  That examiner noted the veteran's 
assessed morbid obesity, and assessed that the veteran's 
right knee disorder was due to his excess weight, and not due 
to his service-connected left knee disorder or left hip 
disorder with residuals of hip fracture.  That examiner noted 
that the veteran had an ongoing, worsening arthritic process 
of the right knee that nonetheless was not medically 
addressed for twenty years post service, and hence was not 
attributable to service.  The right knee arthritis was 
manifested at the May 2002 examination by pain on use of the 
knee, with no laxity and no crepitus.  The examiner noted 
that extension of the knee was hampered by the veteran's 
weight, and range of motion was limited by excess bulk of the 
leg.  

The veteran was afforded a further VA examination in June 
2005 to again address the question of etiology of the right 
knee disorder, including as related to the service-connected 
left knee and left hip disorders.  This examiner also 
reviewed the record and diagnosed arthritis of the right knee 
due to the veteran's excess weight, and found that the 
veteran's right knee and right hip disorders did not cause or 
aggravate the right knee disorder.  This examiner was 
unequivocal in attributing the right knee disorder in its 
etiology and progression to the veteran's excess weight, to 
the exclusion of any attribution to the left knee and right 
hip disorders, noting that the veteran's joints, including 
the right knee, were simply not designed to carry the 
veteran's excessive weight.  This examiner also noted that 
the veteran's range of motion of the right knee was limited 
by excess bulk of the leg.  

The above-noted VA medical opinions that the veteran's right 
knee disorder is caused by his excess weight and is not 
causally associated with his left knee and left hip 
disorders, are also supported by the October 2001 medical 
opinion letter of Dr. Joseph Alhadeff, a private treating 
orthopedist.  Dr. Alhadeff emphasized that the veteran's 
weight was the largest contributing factor to his orthopedic 
problems, with his osteoarthritis in both knees attributable 
in part to his excess weight.  He did not associate etiology 
or aggravation of the a right knee disorder with disorders of 
the left hip or the left knee.  

The veteran has not presented any contrary medical opinion 
supportive of his claim, and hence the Board relies on the 
medical opinions of the May 2002 and June 2005 VA examiners, 
and finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a right 
knee disorder, either on a direct basis or as secondary to 
the veteran's service-connected left knee and left hip 
disorders, either based on causation or aggravation.  
38 C.F.R. §§ 3.303, 3.310.  Medical treatment records within 
the claims folder, as well as a prior VA examination report 
in July 1996, are consistent with the findings of these 
medical examiners, in that they present no medical opinion to 
the effect that there is any link between the veteran's 
period of service or a service-connected disability, and a 
right knee disorder, either based on causation or 
aggravation.  

The Board notes the veteran's contentions of a causal link 
between left knee and left hip disorders and his right knee 
disorder.  However, lay persons are not competent to offer 
medical opinions; where the determinative issue involves a 
medical issues such as diagnosis and etiology or causes of 
aggravation, competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee disorder 
either on a direct basis or as secondary to or aggravated by 
a service-connected disorder, and, therefore, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  However, the Board will consider only those 
factors contained wholly in the rating criteria. See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown,  
8 Vet. App. 202 (1995).

Degenerative arthritis is rated according to limitation of 
motion for the joint or joints involved.  Where limitation of 
motion is non-compensable, a rating of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Traumatic arthritis is rated 
as degenerative arthritis. Diagnostic Code 5010.

Evaluation of left knee disorder classified as chondromalacia

The veteran contends that disability of his left knee 
warrants a rating greater than the 10 percent already 
assigned based on chondromalacia.  It is noted that a 
separate 10 percent rating for arthritis has been assigned 
and is not at issue herein. 

The Board points out that separate disability ratings may be 
assignable for knee disabilities.  In VAOPGCPREC 23-97; 62 
Fed.Reg. 63604 (1997), VA General Counsel held that arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 (5010), for limitation of motion, and 
under Diagnostic Code 5257, for other disability of the knee 
including subluxation or lateral instability.  Also, 
VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998) indicates that when 
a knee disability is rated under Diagnostic Code 5257 it is 
not required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  It is only required that 
the claimant's degree of limitation of motion meet at least 
the criteria for a zero- percent rating or that there be 
painful motion of the knee.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of flexion under Code 5260 is assigned a zero 
percent evaluation where flexion is limited to 60 degrees; a 
10 percent evaluation when flexion is limited to 45 degrees; 
and a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees. Limitation of 
extension under Code 5261 is assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-5261 (2005).

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned where the disability is slight impairment of the 
knee, including recurrent subluxation or lateral instability; 
a 20 percent for moderate impairment of the knee; and 30 
percent for severe knee impairment.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  Full motion of the 
knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II 
(2005).

The veteran contends that his left knee disorder is more 
disabling than is reflected in the 10 percent disability 
evaluation assigned.  

The Board notes that in this case the VA examiners in both 
May 2002 and June 2005 noted the veteran's morbid obesity and 
corresponding exceptional girth of his lower limbs, with a 
resulting limitation of motion of the joints due to that 
girth unrelated to any inherent impairment of the joints 
themselves.  The May 2005 VA examiner concluded that there 
was no limitation of motion of the left knee joint due to 
joint impairment, with all limitation of motion resulting 
from this excess girth.  The May 2002 and June 2005 examiners 
did find an ongoing arthritic process of the left knee joint 
with pain, including pain on use due to arthritis.  At the 
June 2005 VA examination the veteran complained of six-out-
of-ten pain in the left knee, as well as weakness, stiffness, 
and swelling, reasonably consistent with multiple prior 
complaints of pain in the joint.  However, the June 2005 VA 
examiner concluded that the veteran's left knee disorder and 
associated left knee pain did not, result in weakened 
movement, excess fatigability, incoordination, or loss of 
endurance of that joint, with no associated, attributable 
reduction in range of motion of the joint.  That examiner 
also found no instability, laxity, subluxation, or locking of 
the left knee, though some swelling was present.  The June 
2005 examiner specifically noted and considered the veteran's 
allegations of locking or giving way of the left knee, but 
emphasized that physical examination did not support these 
contentions.  

The May 2002 VA examiner noted x-rays of the knee, and noted 
that there were no significant interval changes in the 
veteran's left knee when compared to May 2001 studies, with 
joint spaces narrowed, and mild marginal osteophytes present.  
The examiner noted that the veteran had lost some weight but 
still remained morbidly obese.  This examiner assessed 
relatively stable tricompartmental degenerative joint 
disease.  This examiner noted that repeated use of the joint 
can cause some fatiguing, but that the degree of fatiguing 
appeared to be mild.  The examiner also noted, based on the 
medical history, that it appeared that the veteran's flare-
ups occurred in cold, damp weather.  

The May 2002 VA examiner found that the left knee was tender 
over the patella, medially, and posteriorly, but that there 
was no swelling, despite the presence of laxity and crepitus.  
Extension was to +8 actively, and +5 passively after 
fatiguing.  He had difficulty lifting the leg to extend the 
knee not due to knee impairment, but due to the weight of the 
leg.  Flexion was to 110 degrees actively, and 114 degrees 
passively and 110 degrees after fatiguing.  The examiner 
noted that the range of motion was limited by the bulk of the 
leg.  

The veteran was also afforded a VA examination in July 1999, 
and that examiner did not attribute limitation of motion of 
the leg to leg girth (though such a limitation was also not 
explicitly denied).  However, the examiner found only mild 
left knee limitation of motion, with motion to 8 degrees 
extension actively and 4 passively, and flexion to 110 
degrees actively and 112 degrees passively.  The left knee 
was tender in the areas of the patella and posteriorly, and 
there was crepitus, but there was no swell or laxity.  The 
veteran complained that he had a great deal of pain in his 
knees and that his knees would give out despite his wearing a 
Don-Joy brace.  However, strength in the left lower extremity 
was normal.  The examiner assessed mild osteoarthritic change 
of the left knee with mild marginal spurring on the upper 
tibia.  

Thus, the examination findings of the July 1999 and May 2002 
VA examiner are, regarding the extent of disability 
attributed to the veteran's left knee disorder, sufficiently 
consistent with findings of the June 2005 VA examiner for all 
these findings to be accepted as presenting an accurate 
assessment of the nature and extent of the veteran's service-
connected left knee disorder.  Other treatment and 
examination records within the claims folder (inclusive of a 
prior VA joints examination reports in July 1996 and January 
1998) are similarly sufficiently consistent to allow reliance 
on the findings of these recent VA examinations for rating 
purposes.  

As addressed, the veteran's does not have limitation of 
motion of the left knee of a compensable degree attributable 
to the left knee disorder, since range of motion that is 
present has not been of a compensable degree, and has in any 
case been attributed by the weight of the evidence to the 
bulk of the leg rather than impairment of knee functioning.  
Additional limitation of motion based on either arthritis or 
other impairment of the knee, has also not been found to be 
present based on pain, weakened movement, excess 
fatigability, incoordination, or loss of endurance of that 
joint, or during flare-ups, as addressed by the July 2005 
examiner, and as not contradicted by other medical evidence 
of record.  38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Codes 
5260, 5261.  The veteran's knee also does not show a level of 
subluxation or lateral instability or other knee impairment 
to warrant an increased or separate compensable rating on 
that basis.   38 C.F.R. § 4.71a, Diagnostic Code 5257.   
Cartilage dislocation has also not been shown, so as to 
warrant a rating on that basis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The Board has considered the veteran's reported use of a 
cane, as well as past treatment records showing weight-
relieving braces prescribed for both knees.  However, at the 
May 2002 VA examination the veteran reported no longer using 
the braces due to the braces hurting his shins, and there is 
no indication that those braces, or a cane that may be used, 
are associated with any disability of the left knee not 
reflected in the medical evaluations here addressed.  

In short, the weight of the evidence is to the effect that a 
10 percent evaluation is warranted based on arthritis of the 
knee with pain, without other compensable disability of the 
knee shown by the weight of the evidence of record so as to 
warrant a higher disability rating or an additional 
disability rating on any basis, to include limitation of 
motion or instability of the knee joint.  The veteran has 
been assigned separate 10 percent disability ratings for both 
chondromalacia of the left knee and degenerative joint 
disease of the left knee with limitation of motion.  The 
Board finds that the preponderance of the evidence is against 
assignment of higher disability ratings than the 10 percent 
assigned for chondromalacia.  38 C.F.R. Part 4, 4.71a, 
Diagnostic Codes 5003, 5260, 5261; VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

The Board notes the contentions of the veteran that he has 
giving way or instability of the knee, or otherwise has 
greater disability of the left knee so as to warrant an 
increased evaluation.  The Board also notes the September 
1997 statement by an employer to the effect that the veteran 
fell a number of times at work due to giving way of his knee 
- the employer did not specify which knee.  However, lay 
persons are not competent to offer medical opinions; where 
the determinative issue involves medical issues such as 
diagnosis and attribution of symptomatology, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Here, the medical findings do not 
comport with the extent of the veteran's complaints or other 
lay statement of additional disability, and examiners do not 
otherwise find that additional disability is attributable any 
left knee disorder.  

The preponderance of the evidence is against the claim for an 
increased rating for chondromalacia, limitation of motion in 
flexion or extension, subluxation or lateral instability, or 
on any other basis of knee disability rating, and, therefore, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. Part 4, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261; VAOPGCPREC 23-97; VAOPGCPREC 9-
98;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of a left hip disorder

The veteran contends that his left hip disorder, rated as 
left hip fracture with traumatic arthritis under Diagnostic 
Codes 5010, 5244, warrants a higher disability rating than 
the 20 percent assigned.  

The veteran was examined for his left hip by a VA examiner in 
July 1999.  The examiner noted normal strength in the lower 
extremities, and range of motion of the left hip to 110 
degrees with pain laterally and posteriorly.  The veteran's 
history of fracture of the left hip was noted.  X-rays showed 
heterotrophic bone formation in the upper femur.  Chronic 
left hip pain was assessed.  

At a May 2002 VA examination, the veteran's history of a left 
hip fracture with rod placement in 1968, with subsequent rod 
removal prior to the veteran's entry into service, was noted.  
The veteran complained that had been unable to sleep on his 
left hip for a long time.  On examination, the veteran's gait 
was normal and straight leg raising was negative.  Range of 
motion of the left hip was to 110 degrees actively and 112 
degrees passively in flexion, and 110 degrees after fatiguing 
in flexion; 0 to 30 degrees in extension; 0 to 25 degrees in 
adduction; and 0 to 35 degrees in abduction.  Range of motion 
in extension, adduction, and abduction was noted to be the 
same whether actively, passively, or after fatiguing.  The 
veteran complained of pain throughout all ranges of all 
motions of the hip.  The examiner noted that x-rays and past 
medical findings showed that the left hip was relatively 
stable, with no free bodies in the hip joint, and with joint 
space maintained.  The examiner noted that the veteran's 
arthritis and pain, including during flare-ups, could limit 
the veteran's functional motion, but that the veteran's left 
hip arthritis was mild and would be improved by activity 
despite pain.  In that respect, the examiner noted that the 
veteran's range of motion was only slightly diminished by 
fatiguing, as indicated by range of motion, as recorded, 
including upon fatiguing.  

Upon June 2005 VA examination the veteran's records and 
history were again reviewed.  The veteran complained of five-
out-of-ten pain in the left hip, and of weakness, stiffness, 
and swelling in the hip, though without heat or redness.  The 
examiner concluded that the veteran did have pain in the 
joint and that use of the joint would cause the pain to 
increase, including during flare-ups, but would not result in 
additional limitation of motion or functional impairment, 
even during flare-ups.  These conclusions were consistent 
with those of the May 2002 VA examination regarding absence 
of significant functional impairment and improvement of the 
joint's functioning with use.  At the examination the veteran 
once again indicated that all motion in all ranges, including 
active and passive motion, caused pain.  Range of motion in 
flexion was 0 to 125 degrees actively, passively, and after 
fatiguing; motion in abduction was 0 to 45 degrees actively, 
0 to 47 degrees passively, and 0 to 47 degrees after 
fatiguing; motion in adduction was 0 to 30 degrees actively, 
and 0 to 35 degrees both passively and after fatiguing; 
motion in internal rotation was 0 to 40 degrees actively, 0 
to 45 degrees passively, and 0 to 45 degrees after fatiguing; 
and motion in external rotation was 0 to 45 degrees actively, 
passively, and after fatiguing.  X-rays showed some likely 
heterotrophic ossification, unchanged from x-rays in March 
2001, with joint spaces normal.  The examiner assessed status 
post fracture of the left hip with heterotrophic bone 
formation in the vicinity of the hip.  The examiner added 
that there to be no instability or ankylosis of the left hip, 
and the noted limitation of motion of the left hip was likely 
due to the veteran's bulk rather than other causes.  The 
examiner also found no weakened movement, fatigability, or 
incoordination in the left hip.  The examiner noted that the 
hip joint was tested to fatiguing, and there was no 
indication that pain significantly affected functional use, 
including during flare-ups, or that there was any associated 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repeated use associated with the left 
hip disorder.

The Board finds that the examination findings of the July 
1999, May 2002, and June 2005 regarding the degree of 
disability of the veteran's left hip disorder, are all 
reasonable and supported by objective medical findings, and 
are sufficiently consistent with each other and the other 
examination and treatment findings of record (inclusive of a 
prior VA joints examinations in July 1996 and January 1998) 
to be accepted as presenting an accurate assessment of the 
nature and extent of the veteran's service-connected left hip 
disorder.

The Board notes the veteran's contentions that he has 
significantly disabling pain in the left hip as well as 
giving way or instability of the hip, so as to warrant an 
increased evaluation.  However, lay persons are not competent 
to offer medical opinions; where the determinative issue 
involves a medical issues such as diagnosis and attribution 
of symptoms to disorders, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, limitation of functioning of the left 
hip has been attributed to the veteran's excess weight and 
corresponding excess girth, with pain associated with the 
veteran's left hip arthritis not found to be significantly 
disabling during the rating period, and not productive of any 
significant loss of range of motion, or significant loss of 
functional capacity or endurance.  The veteran's reported use 
of a cane has also not been medically found to be indicative 
of any greater left hip disability than that already 
addressed by the VA examiners.  

The veteran's left hip disorder is rated contemplating the 
veteran's left hip arthritis with pain, but this arthritic 
condition has been rated based on arthritic residuals status 
post left hip fracture, which has in turn been rated as 
impairment of the femur under Diagnostic Code 5255.  
38 C.F.R. § 5107, Diagnostic Codes 5010, 5255.  Under that 
code, where there is malunion with slight hip disability, a 
10 percent rating is assigned; where there is malunion with 
moderate hip disability a 20 percent rating is assigned; and 
where there is malunion with marked hip disability a 30 
percent rating is assigned.  In this case, while slight to 
moderate hip disability has been shown associated with the 
veteran's arthritic pain, malunion of the femur has not been 
identified.  Nonetheless, the Board concludes that a rating 
may be appropriately assigned by analogy to femur impairment 
under Diagnostic Code 5255.  In this case, the weight of the 
evidence shows a condition equivalent to no more than slight 
to moderate femur impairment, based on the assessed mild left 
hip arthritic process with pain and pan on use without 
significant functional impairment, equating to no more than a 
20 percent rating under Diagnostic Code 5255.  Thus, the 
preponderance of the evidence is against assignment of a 30 
percent rating based on the absence of disability equating to 
marked impairment of the femur, analogously under Diagnostic 
Code 5255.  

While degenerative changes in the hip may be rated on the 
basis of limitation of motion, significant limitation of 
motion of the hips is not shown so as to warrant a 
compensable rating under Diagnostic Codes 5251 (limitation of 
extension), 5252 (limitation of flexion), or 5253 (other 
motion limitations).  A compensable rating based on 
limitation of extension would require loss of extension 
beyond five degrees, which has not been demonstrated.  
Diagnostic Code 5252.  A compensable rating based on 
limitation of flexion would require flexion limited to 45 
degrees, a compensable limitation based on limitation of 
abduction would require abduction limited to 10 degrees, a 
compensable limitation based on adduction would require 
inability to cross the legs, and a compensable limitation 
based on rotation would require inability to toe-out more 
than 15 degrees with affect on leg functioning.  Diagnostic 
Code 5253.  As none of the criteria for compensable rating 
based on limitation of motion have been shown, the 
preponderance of the evidence is against a higher rating 
under any applicable Diagnostic Code based on limitation of 
motion of the hips.  38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, 5253.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59  and DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995), which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, the 20 
percent rating assigned for the left hip disability already 
contemplates pain.  And additional functional loss due to 
pain, fatigue, weakness and/or incoordination has not been 
shown.  The June 2005 VA examiner expressly concluded that 
these additional factors were not present and hence did not 
result in increased functional impairment.  Contrary 
objective medical evidence or medical opinion evidence has 
not been presented.  

In the absence of supporting medical evidence of disability 
under any of the above rating criteria for a hip disability 
to warrant a higher, 30 percent evaluation, the Board finds 
that the preponderance of the evidence is against assignment 
of the next higher, 30 percent evaluation for a left hip 
disorder.  The preponderance of the evidence is against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder as secondary to 
service-connected left knee or left hip disorders, is denied.  

Entitlement to an increased rating above the 10 percent 
currently assigned for left knee chondromalacia is denied.  

Entitlement to an increased rating above the 20 percent 
currently assigned for a left hip disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


